Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 03 December 2021. Claims 1-5 and 7-19 are pending and have been considered as follows. Claim 19 is new.
Response to Arguments
	Applicant’s arguments and amendments with respect to the Drawings objection as set forth in the office action of 03 September 2021 have been considered and are persuasive. Therefore, the Drawings objection as set forth in the office action of 03 September 2021 has been withdrawn. However, such amendments result in a specification objection outlined below.
Applicant’s arguments and amendments with respect to the Specification objection as set forth in the office action of 03 September 2021 have been considered and are persuasive. Therefore, the Specification objection as set forth in the office action of 03 September 2021 has been withdrawn.
Applicant’s arguments and amendments with respect to the Claim objections to claims 5 and 13 as set forth in the office action of 03 September 2021 have been considered and are persuasive. Therefore, the Claim objections to claims 5 and 13 as set forth in the office action of 03 September 2021 have been withdrawn.
Applicant’s arguments and amendments with respect to the rejection of claims 4, 11 and 12 under 35 USC 112(b) as set forth in the office action of 03 September 2021 have been considered and are persuasive. Therefore the rejection of claims 4, 11 and 12 under 35 USC 112(b) as set forth in the office action of 03 September 2021 have been withdrawn.
Applicant’s arguments and amendments with respect to the rejection of claims 1-5 and 7-18 under 35 USC 101 as set forth in the office action of 03 September 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
… At least independent claims 1, 17, and 18 as amended recite automated systems that aid in the driving of a vehicle. As a practical matter, a person could not perform the tasks set forth in at least claims 1, 17, and 18 in their mind. For example, as a practical matter a person cannot perform image recognition using image data concerning the occupant or perform voice recognition using voice data concerning the occupant. Accordingly, for at least this reason, claims 1, 17, and 18 as amended are not directed to an abstract idea … claims 1, 17, and 18 recite much greater detail than the elements mentioned in the Office Action. The above elements include at least the functions of performing image recognition using image data concerning the occupant and performing voice recognition using voice data concerning the occupant. At least these functions performed by a processor circuit are quite complex in their own right and are "significantly more"

The Examiner’s Response-
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees with parts B and C. Examiner does however agree with part A that the subject matter of the present claims falls within at least one of the four enumerated categories. In regards to parts B and C, it appears that Applicant believes the limitations “causing the processor circuit to at least: perform image recognition using image data concerning the occupant; perform voice recognition using voice data concerning the occupant” are enough for the claimed subject matter to not fall within the realm of abstract ideas and/or are significantly more to integrate the judicial exception into practical application. 

Applicant’s arguments and amendments with respect to the rejection of claims 1-5 and 7-19 under 35 USC 102 and 103 as set forth in the office action of 03 September 2021 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: “[0033] The detection unit 42 is Light Detection and Ranging (LIDAR), and detects a target around the vehicle 1 or measures the distance to a target. In this embodiment, five detection units 42 are provided; one at each corner 4 of the front portion of the vehicle 1, one at the center of the rear portion, and one on each side of the rear portion. The detection unit 43 is a millimeter wave radar (to be sometimes referred to as the radar 43 hereinafter), and detects a target around the vehicle 1 or measures the distance to a 4 of the front portion, and one at each corner of the rear portion”.  Examiner notes that such amendment is necessary due to Applicant’s amendment of 03 December 2021 to overcome the drawing objection as set forth in office action of 03 September 2021; however, Examiner is still unsure why the reference number is only pointed to one corner in Figure 2 while used to refer to each corner of the front portion (which includes two corners). Examiner believes omitting the reference number (4) from Figure 2 and omitting number “4” from paragraph [0033] of the specification would overcome all the objections and confusions above; however, Applicant is advised to proceed how they see fit to overcome such objections.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 and 18 recite the limitation “the occupant” in lines 4-5 of claim 1, in line 3 of claim 17 and in line 3 of claim 18. There is insufficient antecedent basis for such limitation in the claim.
Claims 1, 17 and 18 are indefinite because of the recited limitation “an occupant of the vehicle” in line 13 of claim 1, in line 7 of claim 17 and in line 7 of claim 18. It is unclear, to the Examiner, whether Applicant is referring to the same occupant previously recited or not.
Claims 1, 17 and 18 are indefinite because of the recited limitation “the route plan” in line 14 and line 27 of claim 1, in line 8 and in line 20 of claim 17 and in line 8 and in line 20 of claim 18. Since all other instances are recited as “the generated route plan”; “the route plan” in line 14 and line 27 of claim 1, in line 8 and in line 20 of claim 17 and in line 8 and in line 20 of claim 18 lack sufficient antecedent basis due to different wording.
Claims 1, 17 and 18 are indefinite because of the recited limitation “the change of the route plan”. Such limitation lacks antecedent basis because it is unclear, what exactly Applicant is referring back to. For example, the only relevant previously recited limitation is the action/verb of “change the generated route plan” which is supposedly 

Claims 7 and 9 are indefinite because of the recited limitation “wherein the information of the occupant includes a [physical condition/behavior]”. Since claim 1 previously recites “wherein the information of the occupant includes at least one of image information of the occupant obtained from a result of the image recognition, voice information obtained from a result of the voice recognition, and biological information”; it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the information of the occupant further includes a [physical condition/behavior]” and/or whether the limitations of claims 7 and 9 are meant to replace limitations of claim 1 and/or whether the limitations of claims 7 and 9 are in any way connected to the limitation of claim 1.

Claim 19 is indefinite because of the recited limitation “a plurality of factors”. It is unclear, to the Examiner, whether there is any connection between “a plurality of factors” of claim 19 and “a factor”, “a first factor” and “a second factor” of claim 1 or not.

Claims 2-5, 8 and 10-16 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 17 and 18 recite “[generate/generating] a route plan of a vehicle … [controlling/control to] change the generated route plan of the vehicle because of at least one of vehicle information of the vehicle, information of an occupant of the vehicle, and information concerning an environment on the route plan as a factor, wherein the information of the occupant includes at least one of image information of the occupant obtained from a result of the image recognition, voice information obtained from a result of the voice recognition, and biological information … [determine/determining] whether the information of the occupant is a first factor or a second factor to change the generated route plan, wherein the first factor has a priority higher than that of the second factor to change the generated route plan”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data collected and determining/generating/changing information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained/collected data could determine/generate/draw a route plan and change such route plan based on various information, either mentally or using a pen and paper. The mere nominal recitation that the various steps are being executed in a control apparatus (in claim 1) does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1, 17 and 18 “[A control apparatus comprising: at least processor circuit with a memory comprising instructions, that when executed by the processor circuit, causing the processor circuit to at least:]/[ A non-transitory computer-readable storage medium storing a program configured to cause a computer to operate to] [perform/performing] image recognition using image data concerning the occupant; [perform/performing] voice recognition using voice data concerning the occupant … [the processor circuit is further caused to: determine] … if the information of the occupant is determined to be the first factor, [the processor circuit is configured to change]/[the program is configured to cause the computer to operate to change] the generated route plan [is changed] without accepting an operation from the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the determining steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  

As such, claims 1-5 and 7-19 are rejected under 35 USC 101, and thus are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 5, 7-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kronberg (US20110022298A1) in view of Zheng (US20190187708A1) in further view of Pamela (US8022831B1).
Regarding claim 1, Kronberg discloses a control apparatus comprising: at least processor circuit with a memory comprising instructions, that when executed by the (see at least abstract and claim 14): generate a route plan of a vehicle (see at least [0005], [0028]-[0030], [0032], [0046], [0048], [0089], [0092] and claim 14); and change the generated route plan of the vehicle because of at least one of vehicle information of the vehicle, information of an occupant of the vehicle, and information concerning an environment on the route plan as a factor (see at least [0004], [0005], [0007]-[0009], [0028]-[0030], [0032], [0062], [0065], [0069]-[0071], [0089] and [0097]).
Kronberg does not explicitly disclose perform image recognition using image data concerning the occupant; perform voice recognition using voice data concerning the occupant, wherein the information of the occupant includes at least one of image information of the occupant obtained from a result of recognition by the image recognition circuit, voice information obtained from a result of recognition by the voice recognition circuit, and biological information. However, such matter is suggested by Zheng (see at least [0012], [0105], [0107], [0116]-[0121] and [0123]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kronberg to incorporate the teachings of Zheng which teaches perform image recognition using image data concerning the occupant; perform voice recognition using voice data concerning the occupant, wherein the information of the occupant includes at least one of image information of the occupant obtained from a result of recognition by the image recognition circuit, voice information obtained from a result of recognition by the voice recognition circuit, and biological information since they are both directed to changing a plan of the vehicle because of various information of an occupant and incorporation of the teachings of Zheng of the 
Kronberg as modified by Zheng does not explicitly disclose determine whether the information of the occupant is a first factor or a second factor to change the generated route plan, wherein the first factor has a priority higher than that of the second factor to change the generated route plan; -3-if the information of the occupant is determined to be the first factor, the processor circuit is configured to change the generated route plan without accepting an operation from the occupant; and if the information of the occupant is determined to be the second factor, the processor circuit is configured to notify the occupant of the change of the route plan, accept current state information from the occupant, and change the generated route plan based on the accepted current state information. However such matter is suggested by Pamela (see at least Col.6 lines 15-43; Col.9 lines 1-43; Col.11 lines 11-51 and line 65 of Col.11-line14 of Col.12). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kronberg as modified by Zheng to incorporate the teachings of Pamela which teaches determine whether the information of the occupant is a first factor or a second factor to change the generated route plan, wherein the first factor has a priority higher than that of the second factor to change the generated route plan; -3-if the information of the occupant is determined to be the first factor, the processor circuit is configured to change the generated route plan without accepting an operation from the occupant; and if the information of the occupant is determined to be the second factor, the processor circuit is configured to notify the 

Regarding claim 5, Kronberg as modified by Zheng and Pamela discloses monitor the information of the occupant (see at least Kronberg [0007]-[0009], [0021], [0025], [0026], [0036], [0062] and [0065]).

Regarding claim 7, Kronberg as modified by Zheng and Pamela discloses wherein the information of the occupant includes a physical condition (see at least Kronberg [0004], [0005], [0007]-[0009], [0028]-[0030], [0032], [0062], [0065], [0069]-[0071], [0089] and [0097]).

Regarding claim 8, Kronberg as modified by Zheng and Pamela discloses wherein the physical condition includes at least one of a fatigue state and hunger (see at least Kronberg [0007]-[0010], [0020], [0021], [0025], [0026], [0036], [0062] and [0065]). 

Regarding claim 9, Kronberg does not explicitly disclose wherein the information of the occupant includes a behavior of the occupant. However, such matter is suggested by Zheng (see at least [0006], [0007], [0012], [0105], [0107], [0112], [0113], [0116]-[0121] and [0123]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kronberg to incorporate the teachings of Zheng which teaches wherein the information of the occupant includes a behavior of the occupant since they are both directed to changing a plan of the vehicle because of various information of an occupant and incorporation of the teachings of Zheng would increase the accuracy and thereby increase reliability and safety of the overall system.

Regarding claim 10, Kronberg fails to disclose wherein the behavior of the occupant is classified into a predetermined feeling and stored. However, such matter is suggested by Zheng (see at least [0006], [0007], [0012], [0105], [0107], [0112], [0113], [0116]-[0121], [0123] and [0134]-[0136]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kronberg to incorporate the teachings of Zheng which teaches wherein the behavior of the occupant is classified into a predetermined feeling and stored since they are both directed to changing a plan of the vehicle because of various information of an occupant and incorporation of the teachings of Zheng would increase the accuracy and thereby increase reliability and safety of the overall system.

Regarding claim 11, Kronberg as modified by Zheng and Pamela discloses wherein when changing the generated route plan, a way point to a destination is added based on the information of the occupant (see at least Kronberg [0004], [0005], [0007]-[0009], [0028]-[0030], [0032], [0062], [0065], [0069]-[0071], [0089] and [0097]). 

Regarding claim 17, Kronberg discloses a control method executed by a control apparatus (see at least abstract and claim 14). The rest of claim 17 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 18, Kronberg discloses a non-transitory computer-readable storage medium storing a program configured to cause a computer to operate to (see at least abstract and claims 12-14). The rest of claim 18 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 19, Kronberg as modified by Zheng does not explicitly disclose wherein a priority order between the information of the occupant corresponding to a plurality of factors is predetermined. However such matter is suggested by Pamela (see at least Col.6 lines 15-43; Col.9 lines 1-43; Col.11 lines 11-51 and line 65 of Col.11-line14 of Col.12). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kronberg as modified by Zheng to incorporate the teachings of Pamela which teaches wherein a priority order between the information of the occupant corresponding to a plurality of factors is predetermined since they are all directed to using information of occupant in vehicle guidance and incorporation of the teachings of Pamela would increase the accuracy and thereby increase efficiency, safety and user comfort/reliability of the overall system.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kronberg (US20110022298A1) in view of Zheng (US20190187708A1) in further view of Pamela (US8022831B1) in yet further view of Siereveld (US20090240427A1).
Regarding claim 2, Kronberg as modified by Zheng and Pamela fails to disclose monitor the vehicle information, wherein if the vehicle information satisfies a condition as the factor, the processor circuit is configured to change the generated route plan of the vehicle. However, such matter is suggested by Siereveld (see at least [0022], [0031] and claims 1-3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kronberg as modified by Zheng and Pamela to incorporate the teachings of Siereveld which teaches monitor the vehicle information, wherein if the vehicle information satisfies a condition as the factor, the processor circuit is configured to change the generated route plan of the vehicle since they are all directed to changing a route plan of the vehicle due to current circumstances and incorporation of the teachings of Siereveld would ensure increased reliability and safety of the overall system.

Regarding claim 3, Kronberg as modified by Zheng and Pamela fails to disclose wherein the vehicle information includes energy-related information. However, such matter is suggested by Siereveld (see at least [0022], [0031] and claims 1-3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kronberg as modified by Zheng and Pamela to incorporate the teachings of Siereveld which teaches wherein the vehicle information includes energy-related information since they are all directed to changing a route plan 

Regarding claim 4, Kronberg as modified by Zheng and Pamela fails to disclose wherein the energy-related information includes at least one of a remaining amount of a fuel and a remaining capacity of an in-vehicle battery, if it is determined, based on the energy-related information, that the vehicle cannot arrive at a destination, the processor circuit is configured to determine that the vehicle information satisfies the condition as the factor, and change the generated route plan of the vehicle. However, such matter is suggested by Siereveld (see at least [0022], [0031] and claims 1-3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kronberg as modified by Zheng and Pamela to incorporate the teachings of Siereveld which teaches wherein the energy-related information includes at least one of a remaining amount of a fuel and a remaining capacity of an in-vehicle battery, if it is determined, based on the energy-related information, that the vehicle cannot arrive at a destination, the processor circuit is configured to determine that the vehicle information satisfies the condition as the factor, and change the generated route plan of the vehicle since they are all directed to changing a route plan of the vehicle due to current circumstances and incorporation of the teachings of Siereveld would ensure increased accuracy and thereby increase reliability and safety of the overall system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kronberg (US20110022298A1) in view of Zheng (US20190187708A1) in further view of Pamela (US8022831B1) in yet further view of Siereveld (US20090240427A1) and in yet further view of Fukunaga (JP2013242198A).
Regarding claim 12, Kronberg discloses adding the way point to the destination (see at least [0004], [0005], [0007]-[0009], [0028]-[0030], [0032], [0062], [0065], [0069]-[0071], [0089] and [0097]).
Kronberg as modified by Zheng and Pamela fails to disclose if it is judged that one of refueling and power feed for the vehicle is necessary, a way point at which one of the refueling and the power feed -51 -H1182988US01/P219-0952US is possible is added. However, such matter is suggested by Siereveld (see at least [0022], [0031] and claims 1-3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kronberg as modified by Zheng and Pamela to incorporate the teachings of Siereveld which teaches if it is judged that one of refueling and power feed for the vehicle is necessary, a way point at which one of the refueling and the power feed -51 -H1182988US01/P219-0952US is possible is added since they are all directed to changing a route plan of the vehicle due to current circumstances and incorporation of the teachings of Siereveld would ensure increased reliability and safety of the overall system.
Kronberg as modified by as modified by Zheng, Pamela and Siereveld does not explicitly disclose wherein when adding the way point to the destination, if it is judged that one of refueling and power feed for the vehicle is necessary, a way point at which one of the refueling and the power feed-51 -H1182988US01/P219-0952US is possible is added. However, such matter is suggested by Fukunaga (see at least [0012], [0071], [0072], [0073] and [0075]). It .

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kronberg (US20110022298A1) in view of Zheng (US20190187708A1) in further view of Pamela (US8022831B1) in yet further view of Mihashi (JP2003148986A).
Regarding claim 13, Kronberg as modified by Zheng and Pamela fails to disclose monitor the information concerning the environment, wherein if the information concerning the environment satisfies a condition as the factor, the processor circuit is configured to change the generated route plan of the vehicle. However, such matter is suggested by Mihashi (see at least [0009]-[0011], [0013]-[0016], [0019], [0022]-[0026], [0030], [0033]-[0036] and [0041]-[0049]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kronberg to incorporate the teachings of Mihashi which teaches monitor the information concerning the environment, wherein if the information concerning the environment satisfies a condition as the factor, the processor circuit is configured to change the generated route plan of the vehicle since they are all directed to changing a 

Regarding claim 14, Kronberg as modified by Zheng and Pamela fails to disclose wherein the information concerning the environment includes at least one of traffic information, facility information, weather information, and disaster information. However, such matter is suggested by Mihashi (see at least [0009]-[0011], [0013]-[0016], [0019], [0022]-[0026], [0030], [0033]-[0036] and [0041]-[0049]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kronberg as modified by Zheng and Pamela to incorporate the teachings of Mihashi which teaches wherein the information concerning the environment includes at least one of traffic information, facility information, weather information, and disaster information since they are both directed to changing a plan of the vehicle because of changes to circumstances and incorporation of the teachings of Mihashi would ensure increased accuracy and thereby reliability and safety of the overall system.

Regarding claim 15, Kronberg as modified by Zheng and Pamela fails to disclose acquire an action plan of the occupant at a destination on the generated route plan; judge a possibility of implementation of the action plan based on the information concerning the environment corresponding to at least one of the destination and a way point to the destination. However, such matter is suggested by Mihashi (see at least [0009]-[0011], [0013]-[0016], [0019], [0022]-[0026], [0030], [0033]-[0036], [0041]-[0049], [0051] and [0061]-[0063]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kronberg as modified by Zheng and Pamela to incorporate the teachings of Mihashi which teaches acquire an action plan of the occupant at a destination on the generated route plan; judge a possibility of implementation of the action plan based on the information concerning the environment corresponding to at least one of the destination and a way point to the destination since they are all directed to changing a plan of the vehicle because of changes to circumstances and incorporation of the teachings of Mihashi would ensure increase accuracy and thereby increase reliability and safety of the overall system.

Regarding claim 16, Kronberg as modified by Zheng and Pamela fails to disclose notify the occupant of a candidate of another destination or way point if it is judged that the possibility of implementation of the action plan is less than a predetermined threshold. However, such matter is suggested by Mihashi (see at least [0009]-[0011], [0013]-[0016], [0019], [0022]-[0026], [0030], [0033]-[0036], [0041]-[0049], [0051] and [0061]-[0063]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kronberg as modified by Zheng and Pamela to incorporate the teachings of Mihashi which teaches notify the occupant of a candidate of another destination or way point if it is judged that the possibility of implementation of the action plan is less than a predetermined threshold since they are all directed to changing a plan of the vehicle because of changes to circumstances and incorporation of the teachings of Mihashi .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667